Opinión Disidente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 14 de mayo de 1968
1. En el recurso R-65-223 el Dr. Rovira Palés interpuso demanda en la Sala de San Juan del Tribunal Superior reclamando a la Compañía del Teléfono daños por incum-plimiento de contrato de servicio telefónico. Alegó que sin motivo ni razón, por culpa, negligencia y mala fe de la compañía, le privó de dicho servicio y le tenía así privado.
La Sala de San Juan (Hon. Frank Paganacci, Juez), desestimó la acción por falta de jurisdicción, bajo el criterio de que el asunto correspondía a la Comisión de Servicio Público según el Art. 20 de la Ley de su creación, Núm. 109 de 28 de junio de 1962.
2. En el recurso R-66-24 el demandante Cartagena inter-puso acción de daños contra la Compañía en la Sala de San Juan del Tribunal Superior, y alegó que la demandada le *57privó del servicio telefónico sin motivo o causa para ello, y se negaba a reinstalarlo, incumpliendo así su contrato de servicio.
La Sala de San Juan (Hon. Fausto Ramos Quirós, Juez), desestimó la demanda por falta de jurisdicción, en funda-' mentos similares.
3. En el recurso R-66-60, Emmanuelli interpuso demanda en la Sala de Ponce del Tribunal Superior en reclamación de daños contra la Compañía por interrupción del servicio sin causa o justificación, por alegada falta de pago, no-siendo esto cierto.
La Sala de Ponce (Hon. Armindo Cadilla, Juez), deses-timó la contención de falta de jurisdicción, y dictó sentencia sosteniendo la demanda.
4. En el recurso R-67-5 la demandante González Rivera interpuso demanda por suspensión del servicio y privación, de su teléfono instalado.
La Sala de San Juan del Tribunal Superior (Hon. Manuel A. Moreda, Juez), sostuvo su jurisdicción y declaró con lugar la demanda sobre los hechos probados.
Se revisan todas esas decisiones. En el recurso R-65-223 admitimos como amicus curiae al usuario Sr. Enrique Cla-vell, y también admitimos en igual capacidad a la firma de letrados Baragaño, Trías, Saldaña, Harris y Francis.
Analizada la cuestión litigiosa, convengo con los Magis-trados Cadilla y Moreda, con los abogados de los usuarios, así como con el amicus curiae Baragaño, Trías, Saldaña, Harris y Francis, en que el Tribunal Superior tenía juris-dicción y competencia para fallar estos casos, a la luz de los hechos envueltos.
El Art. 20 de la Ley de Servicio Público de Puerto Rico, Núm. 109 de 28 de junio de 1962, dispone que cuando la Comisión, luego de celebrada una audiencia, determinare que cualquier tarifa cobrada, acto realizado u omitido, o práctica puesta en vigor ha infringido cualquier orden, fuere *58injusta o irrazonable (la práctica) estableciere diferencias o preferencias injustificadas o indebidas o que la tarifa co-brada excede la radicada, publicada y vigente a la fecha en que se prestó el servicio, podrá ordenar a la compañía . . . que pague el importe de los daños y perjuicios sufridos como resultado de la tarifa, acto, omisión o práctica injusta, irra-zonable o ilegal.
Entre los deberes que la Ley impone directamente a la Compañía de servicio público está el de prestar sus servicios al serles razonablemente solicitados, y el mantener dichos servicios. Art. 38.
Ya para el final de la Ley, después de dictaminar el Legislador extensamente sobre las prácticas y procedimientos ante la Comisión y sobre la revisión judicial de tales prác-ticas, Arts. 40-61, dispuso en el Art. 66 y con conocimiento de lo antes legislado, que cualquier compañía de servicio público que hiciere o fuere causa de que se cometiere cual-quier acto, asunto o cosa prohibida o declarada ilegal por la Ley, o que se negare a hacer, dejare de hacer, u omitiera hacer cualquier acto, asunto o cosa a que estuviera obligada, o que la Ley le requiriere, será responsable a la persona perjudicada en la cantidad de daños sufridos por ésta por sus actos u omisiones. Y se dispone que la responsabilidad de la compañía de servicio público por negligencia, según se establece por ley, no se considerará ni se interpretará en el sentido de quedar alterada o derogada por ninguna de las disposiciones de dicha Ley.
Ante los hechos envueltos en estos casos, fundamental-mente hay en el fondo una relación contractual de prestación de servicios. La negligencia no está excluida de la relación y del cumplimiento contractual. Las obligaciones nacen de la ley, de los contratos y cuasi contratos, y de los actos y omi-siones ilícitos o en que intervenga cualquier género de culpa o negligencia, dice el Código Civil, ed. 1930, Art. 1042.
*59Reza el Art. 1054 que quedan sujetos a indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosi-dad.
Es claro que hubo negligencia de la Compañía, en el descargo de su obligación contractual — porque de lo con-trario habría que concluir dolo o mala fe — en el acto de suspender un servicio por ..alegada falta de pago, habiéndose probado lo contrario; y en la terminación de un servicio e incautación de los aparatos a base de un traslado alegada-mente solicitado por un usuario, que no lo había solicitado.
En ausencia de una expresión claramente excluyente del Legislador no hallo base en la Ley para privar a estos usuarios de la jurisdicción ordinaria de los tribunales ante los hechos envueltos. Sobré todo, si se considera el lenguaje meramente permisible que el Legislador usó en el Art. 20 en cuanto a la intervención de la Comisión.
Veo, además, otras consideraciones de necesidad pública. Los procedimientos administrativos de la Ley son largos y tortuosos. No son sencillos. Si la Comisión no acepta trami-tar la querella de un usuario, tendría él que acudir al Tribunal Superior y eventualmente a este Tribunal, por un estrecho cause limitado en cuanto a los hechos y por un sistema lleno de tecnicismos. Si la admite, podría acudir la compañía a tales procesos de revisión de igual manera. Posiblemente, todo ello antes de una determinación admi-nistrativa en los méritos, de daños. Aun después de tal determinación en los méritos, habría que acudir a un tribunal para demandar el cobro.
La experiencia demuestra que el usuario puede quedar a expensas de una actitud más alerta y vigilante del orga-nismo administrativo o menos alerta y vigilante, depen-diendo de las razones que fueren, incluyendo los medios fí-sicos y económicos que al organismo administrativo se le proveyeren para llenar este cometido.
*60Salvo un criterio superior legislativo que expresamente la negara, me parece que no debe privarse a estos usuarios, ante los hechos envueltos, de la función judicial. Ocurre aquí lo que la Ley dispuso que no ocurriera, que se altera por interpretación la responsabilidad que el Art. 66 impuso a la Compañía sobre negligencia.
Confirmaría las sentencias en los casos R-66-60 y R-67-5, y revocaría la de los casos R-65-223 y R-66-24.